DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments filed on 4/15/2022 have overcome the 101 and 112b rejections.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.  The applicant’s amendment have not changed the analysis behind the enablement rejection.  The claims still cover the same underlying subject matter so the enablement issues still apply.  The applicant’s disclosure presents a problem in the Background section of the disclosure but fails to provide a description of how the problem would be solved, leaving those skilled in the art to determine how to identify LLC cache ways in the manner claimed.  The applicant does not provide any explanation of how this is done.  Such a determination left to those skilled in the art is serious burden on those trying to make or use the claimed invention.  The public would not be betting any meaningful disclosure about how to identify LLC cache ways in the manner claimed in exchange for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement Issue #1
Claims 1 and 9 feature the following limitation:
identify a recommended amount of LLC cache ways for each workload type;

Claim 17 feature the following limitation:
identify, by the NIC, a recommended amount of LLC cache ways for each workload type;

Claim 25 features the following limitation:
identify an amount of LLC cache ways of the processor, the identified amount of LLC cache ways for use to process packets, wherein the LLC cache ways are accessible via the I/O interface;

The applicant’s specification does not provide any enabling disclosure regarding how one skilled in the art would calculate the recommended amount of cache ways for each workload in the manner claimed.   An analysis of the Wands factors follows:
(A) Breadth of the claims – The limitations in question in claims 1, 9, and 17 cover, for each workload type, a identifying an amount of LLC cache ways.  Claim 25 is broader by covering identifying the amount of cache ways for use to process packets but the packets are related to the type of workload according to the applicant’s disclosure at paragraph 56.  Paragraph 52 of the applicant’s specification defines LLC cache ways as including both hardware I/O LLC cache ways and a recommended amount of isolated LLC cache ways.  This means that for different recommended amounts of cache ways are calculated for each workload type that is determined based on traffic processed by a plurality of VMs managed by the compute node.  The cache ways control the assignment of resources to VMs managed by the compute node.
(B) Nature of the invention – The invention covers managing class of service rules in a multithreaded and multiplatform architecture.  The claimed workload types are what are used to differentiate how the class of service is implemented by the system.
(C) State of the prior art – The applicant characterizes the state of the prior art in Figure 2.  The Examiner did not find any prior art that shows the concept the concept in question.
(D) Level of one of ordinary skill – Those of ordinary skill would realize that both hardware I/O LLC cache ways and isolated LLC cache ways would need to be optimized.  As explained in paragraph 2 of the applicant’s disclosure this is a complex problem.
(E) Level of predictability in the art – Those of ordinary skill would recognize that cache ways could be configured in a number of ways to facilitate class of service for virtual machines.
(F) Amount of direction provided by the inventor – the applicant does not provide any guidance on how the claimed calculation is made.  Paragraphs 49-51 describe a cache ways predictor but they do not actually disclose how it makes predictions.  These paragraphs do not reference the two types of recommendations claimed.  In paragraph 56 of the disclosure, the applicant discloses that the claimed calculation is made but not how it is made.  The applicant has examples of scenarios where results are obtained but no description of how the results are obtained.  The applicant has disclosed the inputs to the calculation as claimed in claims 8, 16, and 24.  The received shared resource data and amount of total available shared cache ways would be known however there is not disclosure of what the heuristic data is or how it is used to perform the claimed calculation.  
(G) Existence of working examples – the Examiner did not find any examples of working examples of the calculations claimed by the applicant.
(H) Quantity of experimentation needed to make or use the invention based on the content of the disclosure – The applicant is placing the entire burden of actually developing a strategy to calculate a recommended amount of cache ways including both recommendations of the amount of hardware I/O LLC cache ways and isolated LLC cache ways on those trying to make or use the invention.  The applicant did not provide any formula or description of how the inputs of shared resource data, heuristic data, and total available shared cache ways are used to generate outputs of recommendations of the amount of hardware I/O LLC cache ways and isolated LLC cache ways.  There is no disclosure of what the heuristic data even is.  One of ordinary skill would have to experiment to develop the applicant’s claimed calculation and according to paragraph 2 of the applicant’s disclosure, such an experimentation is quite challenging.  The applicant’s disclosure leaves out how to perform the most important part of the applicant’s invention.  

Enablement Issue #2
Claims 3, 11, and 19 feature the following limitation:
 transmit the recommended amount of cache ways for each workload type to a resource management daemon that is capable of managing resources of the compute node, wherein the resource management daemon allocated LLC cache ways of the processor for each workload based on the recommended allocation set of LC cache ways.
 
The applicant’s specification does not provide any enabling disclosure regarding how one skilled in the art would create an optimal allocation set by a resource management daemon.  Paragraph 58 states that the calculation of the optimal allocation is based on the received cache ways recommendations.  Therefore the language of claims 3, 11, and 19 has the same enablement issue as claims 1, 9, and 17.

Enablement Issue #3
The final limitation of claims 6, 14, and 22 is not enablement for the same reasoning as the first Enablement Issue.  The updated recommendation is not enabled for the same reason as the original recommendation.

Written Description 
Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The NIC is not disclosed as containing an I/O interface.  See Figure 2 and paragraph 21 and 27.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 covers results at a kernel of a transmission by the circuitry.  The transmission occurs in claim 2 so it is not clear how claim 3 further limits claims 1 or 2 because they do not cover the kernel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
Claims 1-3, 5-11, 13-19, and 21-30 are not shown to be anticipated or made obvious by the prior art.  Paragraph 52 of the applicant’s disclosure defines the claimed LLC caches ways as including both hardware I/O LLC cache ways and isolated LLC cache ways.  The prior art was not shown to perform the identification of an amount of cache ways for each workload type including both a recommended amount of hardware I/O LLC cache ways and a recommended amount of isolated LLC cache ways.  Hardware I/O LLC cache ways appear to cover the applicant’s DDIO cache ways technology so little art was found regarding the subject that was not written by the applicant.  U.S. Patent Application Publication Number 2016/0182345 by Herdrich et al. would have read on claim 25 (see paragraph 25 and Figure 1) if the applicant had not limited the definition of an LLC cache ways in paragraph 52 of the applicant’s disclosure.  As shown in the enablement rejection, such identifications would be complicated because they would have to consider the workload type and how it could be optimized by identifying separate amounts of hardware I/O LLC cache ways and of isolated LLC cache ways.  The applicant’s specification however only explains the virtues of such calculations and provides examples but it does not explain how they would actually be performed.  As such, the claims cannot be found allowable because they do not provide the public with any insight into how the technology would actually work in exchange for patents rights regarding the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442